EXHIBIT 99.1 NEWS RELEASE CONTACT:Thor Erickson – Investor Relations +1 (678) 260-3110 Fred Roselli – Media Relations +1 (678) 260-3421 FOR IMMEDIATE RELEASE COCA-COLA ENTERPRISES, INC. REPORTS FOURTH-QUARTER AND FULL-YEAR 2010 RESULTS · CCE achieves record full-year diluted earnings per common share of $1.83 on a reported basis, or $1.78 excluding the impact of items affecting comparability, and including other pro forma adjustments. · Reported 2010 revenue totaled $6.7 billion, with operating income of $810 million.Pro forma 2010 revenue totaled $7.4 billion, with operating income of $908 million. · Fourth-quarter diluted earnings per common share were 28 cents on a reported basis, as well as on a pro forma and comparable basis; results were driven by solid volume growth, modest pricing and excellent expense control. · Share repurchase program remains on track, with $200 million of shares purchased during the fourth quarter of 2010 and a continued goal of $1 billion in total purchases by the end of first quarter 2012. · CCE affirms 2011 outlook and expects currency neutral, comparable diluted earnings per common share in a range of $1.95 to $2.00. ATLANTA, February 11, 2011 – Coca-Cola Enterprises, Inc. (NYSE: CCE)today reported full-year operating income of $810 million, or $908 million on a comparable and pro forma basis, including results from operations in Norway and Sweden. Full-year 2010 diluted earnings per common share were $1.83, or $1.78 on a pro forma and comparable basis.Items affecting comparability and pro forma adjustments are detailed on page 10 of this release. These results are for the new Coca-Cola Enterprises, Inc., a recently registered public company consisting of legacy CCE’s European bottling operations in Belgium, continental France, Great Britain, Luxembourg, Monaco, and the Netherlands, as well as bottling operations in Norway and Sweden acquired in the fourth quarter of 2010 from The Coca-Cola Company. For the year, pro forma revenue totaled $7.4 billion, while pro forma operating income totaled $908 million. Year over year results for legacy CCE territories – excluding Norway and Sweden – reflect revenue growth of 4 percent and comparable operating income growth of 11½ percent, both on a currency neutral basis. Fourth-quarter diluted earnings per common share were 28 cents on a pro forma and comparable basis. Total fourth-quarter revenue was $1.8 billion with comparable operating income of $144 million. “We are encouraged by these results, achieved despite ongoing soft macroeconomic conditions and challenging fourth-quarter weather,” said John F. Brock, chairman and chief executive officer.“We remain focused on our key strategic objectives – building brands, enhancing efficiency, and developing our people – to achieve our goal of driving consistent, value growth. “We have confidence in our operating plans for 2011 and continue to believe our performance will exceed our long-term targets as we move forward with our share repurchase plan,” Mr. Brock said. “There are significant growth opportunities ahead, and we will seize them through our marketplace experience, operating improvements, ongoing cost controls, and continued brand building.” Operating Review – Legacy Europe Fourth-quarter volume grew 4 percent, reflecting solid growth in all territories. Net pricing per case increased 1 percent, while cost of sales per case increased 2½ percent. Fourth-quarter pricing per case reflects planned increases in promotional activity. For the year, net pricing per case was up 1 percent while cost of sales per case was up ½ percent. Sparkling brands grew 3½ percent in the fourth quarter, including 2½ percent growth in Coca-Cola trademark brands, which was driven by growth in brand Coca-Cola and Coca-Cola Zero. Soft drink flavors increased 6 percent, with solid growth in Dr Pepper, Fanta, Monster, and Sprite.Still beverages increased 12 percent, reflecting the expanded distribution of Capri Sun and the addition of Ocean Spray. In Great Britain, volume grew 3½ percent during the quarter primarily through a combination of growth in Coca-Cola trademark brands and in sparkling flavors.Volume in continental Europe territories increased 5 percent with a balance of sparkling and still beverage growth. A key element of this growth includes continued solid results for Coca-Cola Zero, which was up more than 25 percent. Full-Year 2011 Outlook CCE affirms its previously disclosed expectations for 2011 and expects diluted earnings per common share in a range of $1.95 to $2.00. Revenue is expected to grow in a mid single-digit range, with expected operating income growth in a mid single-digit to high single-digit range. This outlook is comparable, currency neutral, and based on 2010 pro forma financials. Though it is very early to predict the 2011 currency impact accurately, based on recent rates currency would add approximately 4 percent to full-year earnings per share. The company also expects free cash flow of approximately $425 million, with capital expenditures of approximately $400 million.Weighted average cost of debt is expected to be approximately 3 percent, and the effective tax rate for 2011 is expected to be in a range of 26 percent to 28 percent. Share Repurchase CCE remains on track with plans to repurchase $1 billion of its shares by the end of first quarter 2012. As part of this program, CCE purchased $200 million of its shares during the fourth quarter 2010. Going forward, these plans may be adjusted depending on economic, operating, or other factors, including acquisition opportunities. Conference Call CCE will host a conference call with investors and analysts today at 10 a.m. ET.The call can be accessed through our website at www.cokecce.com. Coca-Cola Enterprises, Inc. is the leading Western European marketer, distributor, and producer of bottle and can liquid nonalcoholic refreshment and the world’s third-largest independent Coca-Cola bottler.CCE is the sole licensed bottler for products of The Coca-Cola Company in Belgium, continental France, Great Britain, Luxembourg, Monaco, the Netherlands, Norway, and Sweden.For more information about our company, please visit our website atwww.cokecce.com. # # # Forward-Looking Statements Included in this news release are forward-looking management comments and other statements that reflect management’s current outlook for future periods. As always, these expectations are based on currently available competitive, financial, and economic data along with our current operating plans and are subject to risks and uncertainties that could cause actual results to differ materially from the results contemplated by the forward-looking statements. The forward-looking statements in this news release should be read in conjunction with the risks and uncertainties discussed in our filings with the Securities and Exchange Commission(“SEC”), including our Form 10-Q for the third quarter of 2010, the Form S-4 registration statement filed in connection with the transaction with The Coca-Cola Company, and our other filings. 1 COCA-COLA ENTERPRISES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (In Millions, Except Per Share Data) Fourth Quarter 2009(a) Change(b) Net Operating Revenues $ $ % Cost of Sales % Gross Profit % Selling, Delivery, and Administrative Expenses % Operating Income Interest Expense, Net - Third Party 14 4 Interest Expense, Net - Coca-Cola Enterprises Inc. - 13 Other Nonoperating Income, Net 4 4 Income Before Income Taxes Income Tax Expense 27 34 Net Income $
